Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to application filed on 7/5/2022.
	Claims 1-20 have been examined and are pending with this action. 
Response to Arguments
Applicant’s arguments filed in the amendment filed 7/5/2022, have been fully considered but are not persuasive based on the argument provided below. The reasons set forth below.

Applicant:  
Applicant argues the provided arts does not discloses configuring a second home automation device belonging to a home automation installation, in the context of a replacement of a first home automation device.
Examiner:  

Examiner cites that discloses Meenan discloses configuring a second home automation device belonging to a home automation installation, in the context of a replacement of a first home automation device, the method being implemented by a central control unit of the home automation installation (Meenan-Para. [0049], the ability of a host system 120 to transfer the configuration information about one home-networking gateway 115 [first central control unit] to a different home-networking gateway 115 [second central control]).
Meenan discloses techniques are provided for the configuration of a home-networking system. Home-networking configuration information may be stored on a host system in a manner accessible to the home-networking system and migrated to a home-networking gateway or router that has not yet been configured.  In [0049] Meenan discloses that The ability of a host system 120 to transfer the configuration information about one home-networking gateway 115 to a different home-networking gateway 115 may be useful because a process to configure a home-networking gateway 115 may be cumbersome and/or time-consuming and because the process of configuring a replacement home-networking gateway typically is redundant of a configuration process previously performed with respect to the home-networking gateway being upgraded or replaced.  This is basically what is broadly claimed in the preamble of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 16-18 & 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meenan et al. (US 2010/0257584, Pub. Date Oct. 7, 2010), in view of Uchiyama et al. (US 2017/0111247, Pub. Date Apr. 20, 2017).
	As per claim 1, Meenan discloses a method for configuring a second home automation device belonging to a home automation installation, in the context of a replacement of a first home automation device, the method being implemented by a central control unit of the home automation installation (Meenan-Para. [0049], the ability of a host system 120 to transfer the configuration information about one home-networking gateway 115 [first central control unit] to a different home-networking gateway 115 [second central control]),  or by a remote management unit and comprising the following steps:
	registration of at least one set of configuration data or instructions  associated to a unique identifier of a first home automation system  (Meenan-Fig.2, receive and store configuration information at 270h; Meenan-Para. [0044], the host system 120 may store the received identifying information 115a and the home-networking gateway configuration information as configuration information 124; Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115);
	determination of an association between the second home automation device or its identifier on the one hand and the first home automation device or its identifier on the other hand  (Meenan-Para. [0079], the host system may look-up the user account and home-networking gateway [second central control unit] in a table or list that stores configuration information and is indexed by user account … retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h)); 
	determination of at least one set of configuration data or instructions  associated to the identifier of the second home automation device  (Meenan-Paras. [0079-0080], The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [second central control unit] (step 374h)) from the at least one set of configuration data instructions associated to the unique identifier of the first home automation device  (Meenan-Paras. [0079-0080], The host system 320 retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h)); and
	sending at least one configuration message comprising the at least one set of configuration data or instructions associated to the identifier of the second home automation device to the second home automation device(Meenan-Para. [0048], the host system 120 may send connection information to provide access to the home-networking gateway 115. The connection information may include, for example, an Internet Protocol (IP) address or another type of network address and a port to be used to establish a connection … The home-networking gateway 115 may establish a connection with the host system [configuration service] using the received connection information; see Meenan-Fig.3, the home-networking gateway receives and forwards the transfer confirmation to host system [configuration service] at 370g);

Meenan does not explicitly disclose the replacement request.
	reception of a configuration request linked to an identifier of a second home automation device  (Uchiyama-Fig. 36, step S1302; Uchiyama-Para. [0221], the mapping manager 15 further confirms whether or not mapping information is available corresponding to the device ID of the new device as received along with the mapping modification request (Step S1302));
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Meenan in view of Uchiyama for checking-up of the availability of the unique identifier of the second central control unit before registration of the replacement request.
One of ordinary skill in the art would have been motived because it offers the advantage of keeping track the mapping information of each device in order to operate the mapping modification (Uchiyama-Para. [0222-0223]).

As per claim 2, Meenan/Uchiyama discloses the configuration method according to claim 1, wherein the at least one set of configuration data or instructions associated to the identifier of the second home automation device comprises at least one datum or instruction for configuring at least one emission and/or reception address of the second home automation device (see Meenan-Para. [0044],  the identifying information 115a and the home-networking gateway configuration information 115b of the home-networking gateway are sent and stored as configuration information 124 in host system. The host system 120 may provide the configuration information 124 to the home-networking gateway 115 when the previous home-networking gateway is upgraded or replaced; Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115) used for a communication interface with a third home automation device of the home automation installation or the central control unit (Meenan-Para. [0040], the home-networking gateway configuration information 115b may include protocol information necessary to configure the home-networking gateway 115 to communicate with devices 112 [home automation device]).

As per claim 3, Meenan/Uchiyama discloses the configuration method according to claim 1  wherein the at least one set of configuration data or instructions  associated to the identifier of the second home automation device  comprises at least one datum or instruction for configuring an emission and/or reception address used by a communication interface of a third home automation device related to the central control unit  of the home automation installation  (Meenan-Para. [0078], The retrieved configuration information may include, for example, some or all of the device information for the devices associated with the home-network, as described with respect to home-networking gateway configuration information 115b; Meenan-Para. [0037], The home-networking gateway configuration information 115b also may include device information for devices 112 associated with the home network 110… The device identifier may include a hardware device identifier, such as a MAC address, and/or a network address, such as a static IP address associated with the device or a dynamic IP address) , the method further comprising the following step:
	Sending at least one configuration message comprising the at least one configuration datum or instruction of an emission and/or reception address used by a communication interface of a third home automation device (S3) to the third home automation device (Meenan-Para. [0048], the host system 120 may send connection information to provide access to the home-networking gateway 115. The connection information may include, for example, an Internet Protocol (IP) address or another type of network address and a port to be used to establish a connection … The home-networking gateway 115 may establish a connection with the host system [configuration service] using the received connection information; see Meenan-Fig.3, the home-networking gateway receives and forwards the transfer confirmation to host system [configuration service] at 370g).

As per claim 4, Meenan/Uchiyama discloses the configuration method according to claims 1 further comprising the following steps:
	reception of a replacement request  in connection with an identifier of the first home automation device  and an identifier of the second home automation device (Meenan-Fig.3, receive transfer confirmation to transfer configuration information at 370h; Meenan-Para. [0078], the user may confirm the transfer of configuration information when the user desires to configure a new or up graded home-networking gateway);

	registration in a configuration repository of an association between the first home automation device or its identifier on the one hand and the second home automation device or its identifier on the other hand (Meenan-Fig.2, receive and store configuration information at 270h; Meenan-Para. [0044], the host system 120 may store the received identifying information 115a and the home-networking gateway configuration information as configuration information 124; Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115);

As per claim 5, Meenan/Uchiyama discloses the configuration method according to  claims 1 wherein the step  of determining at least one set of configuration data or instructions  associated to the identifier of the second home automation device from the at least one set of configuration data or instructions associated to the unique identifier of the first home automation device  comprises an at least partial copy of the at least one set of configuration data or instructions associated to the identifier of the first home automation device (Meenan-Fig.2, receive and store configuration information at 270h; Meenan-Para. [0047], The home-networking gateways are associated with the same configuration information. This may occur, for example, when a home-networking gateway is replaced with a different home-networking gateway. The home-networking gateway 43567889 may be deleted or otherwise disassociated with the JohnSmith345 account based on, for example, a user request or the passage of a predetermined amount of time after the storage of the configuration information in association with the second home-networking gateway);

As per claim 7, Meenan/Uchiyama discloses the configuration method according to a claim 1 wherein the step of determining at least one set of configuration data or instructions  associated to the identifier of the second home automation device from the at least one set of configuration data or instructions associated to the unique identifier of the first home automation device (Dl) comprises an adaptation of the configuration data or instructions (Meenan-Paras. [0079-0080], retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h) … The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [second central control unit] (step 374h)).

As per claim 8, Meenan/Uchiyama discloses the configuration method according to claim 1 further comprising the following step:
	Registration of the at least one set of configuration data or instructions associated to the identifier of the second home automation device in the configuration repository (Meenan-Fig. 3, Step 374h; Meenan-Para. [0080], To associate the home-networking gateway 315 with the configuration information, the host system 320 may add a record to the list [configuration repository] that includes an identifier for the home-networking gateway and an identifier for the configuration information set).

As per claim 9, Meenan/Uchiyama discloses the configuration method according to claim 1 further comprising the following step:
	update of the configuration repository so as to register the effective replacement of the first home automation device with the second central control unit   (Meenan- Para. [0047], The home-networking gateways are associated with the same configuration information. This may occur, for example, when a home-networking gateway is replaced with a different home-networking gateway. The home-networking gateway 43567889 may be deleted or otherwise disassociated with the JohnSmith345 account based on, for example, a user request or the passage of a predetermined amount of time after the storage of the configuration information in association with the second home-networking gateway (here, 67890643)).

As per claim 10, Meenan discloses the configuration method according to claim 1 further (Meenan-Para. [0079], the host system may look-up the user account and home-networking gateway [second central control unit] in a table or list that stores configuration information and is indexed by user account … retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h)). comprising the following steps:
Meenan does not explicitly disclose the replacement request.
	Checkup of the availability of the unique identifier of the second home automation device before the configuration repository  (Uchiyama-Fig. 36, step S1302; Uchiyama-Para. [0221], the mapping manager 15 further confirms whether or not mapping information is available corresponding to the device ID of the new device as received along with the mapping modification request (Step S1302));
the check-up step being prior to the registration of the replacement request (Uchiyama-Fig. 36, step S1304; Uchiyama-Para. [0222], if mapping information is not available corresponding to the device ID of the new device (No at Step S1302) … the mapping manager 15 generates and registers mapping information in which the device ID and the start date and time of the new device are associated with the mapping ID included in the mapping information corresponding to the device ID of the old device, that is, the mapping ID specified in the mapping information that has been made unavailable at Step S1303 (Step S1304)).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Meenan in view of Uchiyama for checking-up of the availability of the unique identifier of the second central control unit before registration of the replacement request.
One of ordinary skill in the art would have been motived because it offers the advantage of keeping track the mapping information of each device in order to operate the mapping modification (Uchiyama-Para. [0222-0223]).

As per claim 11, Meenan/Uchiyama discloses the configuration method according to claim 1, wherein the at least one set of configuration data or instructions associated to the identifier of the second home automation device comprises at least one datum or instruction for configuring an emission and/or reception address used by a communication interface of a third home automation device related to the central control unit of the home automation installation (Meenan-Para. [0049], the ability of a host system 120 to transfer the configuration information about one home-networking gateway 115 [previous central control unit] to a different home-networking gateway 115 [central control]) the method further comprising the following step:
sending at least one configuration message comprising the at least one configuration datum or instruction of an emission and/or reception address used by a communication interface of a third home automation device to the third home automation device (Meenan-Para. [0048], the host system 120 may send connection information to provide access to the home-networking gateway 115. The connection information may include, for example, an Internet Protocol (IP) address or another type of network address and a port to be used to establish a connection … The home-networking gateway 115 may establish a connection with the host system [configuration service] using the received connection information; see Meenan-Fig.3, the home-networking gateway receives and forwards transfer confirmation to host system [configuration service] at 370g);

As per claim 12, Meenan discloses the configuration method according to claim 11 (Meenan-Para. [0079], the host system may look-up the user account and home-networking gateway [second central control unit] in a table or list that stores configuration information and is indexed by user account … retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h))., further comprising the following steps:
reception of a replacement request in connection with an identifier of the first home automation device and an identifier of the second home automation device (Uchiyama-Fig. 37, step S1401; Uchiyama-Para. [0225], the replacement registration request issued by the user is received by the request receiver 11 (Step S1401) … The replacement registration request is attached with the device name and the installation location of the old device 20 as well as with the device ID of the new device);
registration in a configuration repository of an association between the first home automation device or its identifier on the one hand and the second home automation device or its identifier on the other hand (Uchiyama-Para. [0127], in response to a replacement registration request, in order to treat a new device that is substituted for an old device as an identical device 20 to the old device, the same mapping ID is used for the old device as well as the new device; Uchiyama-Fig. 36, step S1304; Uchiyama-Para. [0222], the mapping manager 15 generates and registers mapping information in which the device ID and the start date and time of the new device are associated with the mapping ID included in the mapping information corresponding to the device ID of the old device, that is, the mapping ID specified in the mapping information that has been made unavailable at Step S1303 (Step S1304)).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Meenan in view of Uchiyama for reception of a replacement request and registration in a configuration repository of an association between the first central control unit and the second central control unit.
One of ordinary skill in the art would have been motived because it offers the advantage of managing the devices and identifying the association between the old device and new device (Uchiyama-Para. [0127-0128]).

As per claim 13, Meenan/Uchiyama discloses the configuration method according to claim 12, wherein the step of determining at least one set of configuration data or instructions associated to the identifier of the second home automation device from the at least one set of configuration data or instructions associated to the unique identifier of the first home automation device comprises an at least partial copy of the at least one set of configuration data or instructions associated to the identifier of the first home automation device  (Meenan-Paras. [0079-0080], retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h) … The host system 320 associates the retrieved configuration information with the home-networking gateway 315 [second central control unit] (step 374h)).

As per claim 16, Meenan/Uchiyama discloses the configuration method according to claim 15, further comprising the following step:
registration of the at least one set of configuration data or instructions associated to the identifier of the second home automation device in the configuration repository (Meenan-Fig.2, receive and store configuration information at 270h; Meenan-Para. [0044], the host system 120 may store the received identifying information 115a and the home-networking gateway configuration information as configuration information 124; Meenan-Para. [0035], The home-networking gateway 115 may include identifying information 115a, such as a MAC ("Media Access Control") address and/or a network address, that may uniquely identify a home-networking gateway 115);

As per claim 17, Meenan/Uchiyama discloses the configuration method according to claim 16, further comprising the following step:
update of the configuration repository so as to register the effective replacement of the first home automation device with the second central control unit  (Meenan- Para. [0047], The home-networking gateways are associated with the same configuration information. This may occur, for example, when a home-networking gateway is replaced with a different home-networking gateway. The home-networking gateway 43567889 may be deleted or otherwise disassociated with the JohnSmith345 account based on, for example, a user request or the passage of a predetermined amount of time after the storage of the configuration information in association with the second home-networking gateway (here, 67890643)).


Claim 18-20 are rejected based on rationale provided for claim 10 and 12 rejections. 

Claims 6 & 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meenan et al. (US 2010/0257584, Pub. Date Oct. 7, 2010), in view of Meruva et al. (US 2017/0371309, filed Jun. 22, 2016).

As per claim 6, Meenan discloses the configuration method according to claim 1 wherein the step  of determining at least one set of configuration data or instructions associated to the identifier of the second home automation device from the at least one set of configuration data or instructions associated to the unique identifier of the first home automation device comprises (Meenan-Para. [0079], the host system may look-up the user account and home-networking gateway [second central control unit] in a table or list that stores configuration information and is indexed by user account … retrieves the configuration information, which may be associated with another home-networking gateway [first central control unit] that is associated with the user account (step 372h)).
Meenan does not explicitly disclose a modification format.
 Meruva however discloses a modification of a format of the configuration data or instructions or a modification of a structure of the configuration data or instructions (Meruva-Fig. 2, block 216; Meruva-Para.[0056], At block 216, the method 212 includes converting, by the computing device, the received controller programming information [of a first controller] to a second information type associated with a new controller, based, at least in part, on a portion of a set of conversion rules particular to the installed controller and the new controller. The second type of controller programming information can refer to programming information that is compatible with, and/or executable by, the new controller; Meruva-Para. [0039], the received programming information can be converted from a first format type that is compatible with the controller 104 (e.g., a legacy controller) to a second format type that is compatible with a new and/or upgraded controller).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Meenan in view of Meruva for modification of a format of the configuration data or instructions or a modification of a structure of the configuration data or instructions.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing new device to execute the converted programming information received from old device to control the system (Meruva-Para. [0053]).

Claims 14 and 15 are rejected based on rationale provided for claim 6. 

Allowable Subject Matter
Claim 19 which is dependent of claim 2 ( 19 and 2) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449